


Exhibit 10.9

 

STOCK OPTION AGREEMENT
(Employment Inducement Grant)

 

This NON-STATUTORY STOCK OPTION AGREEMENT, dated as of January 20, 2012 (this
“Agreement”), is between NETLIST, INC., a Delaware corporation (the “Company”),
and Gerard Yeh (the “Optionee”).

 

R E C I T A L S

 

A.                Optionee has not previously been an officer, director or
employee of the Company, and this Option (as defined below) is granted to
Optionee to attract and retain Optionee to serve the Company in the capacity of
Vice President of Engineering and Research and Development.

 

B.            This Agreement, and the grant of an Option to the Optionee
pursuant to the terms and conditions hereof, have been approved by the Board of
Directors of the Company (the “Board”).

 

C.                 This Option is designated as a non-qualified stock option,
and does not qualify as an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

A G R E E M E N T

 

In consideration of the foregoing recitals and of the mutual covenants contained
herein, the parties, intending to be legally bound, agree as follows:

 

1.             Grant of Option.  The Company hereby grants to the Optionee, as
an inducement to accept employment with the Company, an option (the “Option”) to
purchase from the Company all or any number of an aggregate of 150,000 shares
(the “Option Shares”), of the Company’s common stock, $.001 par value per share,
at a price of $2.98 per share, on the terms and subject to the conditions of
this Agreement.  This grant is not made pursuant to the Company’s 2006 Equity
Incentive Plan (the “Plan”), attached as Exhibit A.  However, except as
otherwise expressly provided herein, this grant is subject to the rules, terms
and conditions of the Plan as if it were a grant made pursuant to and under the
Plan, and all such rules, terms and conditions are hereby incorporated herein by
reference as if set forth herein in their entirety.  Capitalized terms used but
not defined in this Agreement shall have the meanings given to them in the
Plan.  The Option is granted as of January 20, 2012 (the “Grant Date”).

 

2.             Character of Option.  The Option is not intended to be treated as
an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

--------------------------------------------------------------------------------


 

3.             Duration of Option.  Unless subject to earlier expiration or
termination pursuant to the terms of the Plan, the Option shall expire on the
ten year anniversary of the Grant Date.

 

4.             Exercisability of Option.  The Option may be exercised, at any
time and from time to time until its expiration or termination, for any or all
of those Option Shares in respect of which the Option shall have become
exercisable, in accordance with the provisions set forth below in this
Section 4, on or at any time prior to the date of any such exercise.  Subject to
the provisions of the Plan (including, without limitation, the provisions of
Section 7.1(e) of the Plan), one-fourth of the Option shall become exercisable
on January 20, 2013, with the remainder to vest thereafter in twelve equal
quarterly installments such that on January 20, 2016, the Option shall be vested
as to all of the Shares and fully exercisable, provided, however, that in the
event that Optionee’s services with the Company is terminated by the Company as
a result of Optionee’s death or disability, an additional 25% of the total
number of Shares (or such fewer number as then remain unvested) shall Accelerate
and vest on the date of such termination.  In addition, if the Company has a
change of control and if after Optionee has been continuously employed for one
year and within six months of a change of control and the optionee is:

 

1) terminated without cause

2) assigned to a position that is not a substantive functional equivalent
without cause, or

3) Optionee’s base salary and /or target bonus (of 100% of base salary amount)
is significantly decreased without cause, or

4) Optionee’s work location (currently San Jose and Irvine) are moved to
locations that increase the regular commute distance by an unreasonable time and
distance without cause,

 

then vesting of options will be accelerated by an additional 50% of the total
number of stock options (or such fewer number as then remain unvested).  These
installments shall be cumulative, such that Optionee may exercise the Option as
to any or all of the Shares covered by any installment at any time or times
after such installment vests and prior to termination of the Option.  The
foregoing notwithstanding, except to the extent the Option vests upon the
termination of Optionee’s services with the Company as provided above, the
Option shall cease vesting upon the termination of Optionee’s services with the
Company for any reason.  Notwithstanding anything expressed or implied to the
contrary in the foregoing provisions of this Section 4, the exercisability of
the Option may, as provided in Section 7.1(d) of the Plan, at any time be
Accelerated in the discretion of the Committee.

 

5.             Transfer of Option.  Other than as expressly permitted by the
provisions of Section 6.4 of the Plan, the Option may not be transferred except
by will or the laws of descent and distribution and, during the lifetime of the
Optionee, may be exercised only by the Optionee.

 

--------------------------------------------------------------------------------


 

6.             Incorporation of Plan Terms.  The Option is granted subject to
all of the applicable terms and provisions of the Plan, which terms and
provisions are incorporated herein by reference pursuant to Section 1 of this
Agreement, including, but not limited to, the limitations on the Company’s
obligation to deliver Option Shares upon exercise set forth in Section 9.2
(Violation of Law), Section 9.3 (Corporate Restrictions on Rights in Stock),
Section 9.4 (Investment Representations) and Section 9.7 (Tax Withholding).

 

7.             Miscellaneous.  This Agreement shall be construed and enforced in
accordance with the internal, substantive laws of the State of Delaware and
shall be binding upon and inure to the benefit of any successor or assign of the
Company and any executor, administrator, trustee, guardian, or other legal
representative of the Optionee.

 

IN WITNESS WHEREOF, the parties have executed this Non-Statutory Stock Option
Agreement as a sealed instrument as of the date first above written.

 

 

NETLIST, INC.

 

OPTIONEE

 

 

 

By:

/s/ Gail Sasaki

 

/s/ Gerard Yeh

 

Name: Gail Sasaki

 

Gerard Yeh

 

Title: Secretary

 

 

 

 

 

 

 

 

 

Optionee’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
